Citation Nr: 0940420	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1949 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue on appeal was previously before the Board in July 
2009 when it was remanded to cure a procedural defect.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's service-connected disabilities are not shown 
to render him unable to secure or follow a substantially 
gainful occupation.   


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran was provided with notification which complies 
with the requirements of the VCAA in a July 2009 VCAA letter.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  In August 2009, the Veteran reported that there 
was no additional information or evidence which was available 
or needed to be submitted in support of the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations, most 
recently in September 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the service-connected disabilities since the 
Veteran was last examined in 2008.  38 C.F.R. § 3.327(a).  
Furthermore, the Board finds that the VA opinions obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the medical records in the Veteran's claims 
file.  The opinions consider all of the pertinent evidence of 
record including the statements of the appellant, and provide 
rationales for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Analysis

In August 2006, the Veteran submitted a claim of entitlement 
to TDIU.  

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

Where these percentage requirements are not met, entitlement 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or intercurrent disability.  38 C.F.R. §§ 
3.341, 4.19.  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a veteran is 
capable of performing the physical and mental acts required 
by employment, not whether a veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Service connection is currently in effect for bilateral 
hearing loss rated as 50 percent disabling, tinnitus rated as 
10 percent disabling, anxiety disorder not otherwise 
specified rated as 10 percent disabling and for residuals of 
malaria, for gunshot wound with residual scar by the right 
eye and in front of the right ear with fracture of zygoma 
which are both rated as non-compensably disabling.  The 
combined evaluation is 60 percent.  

Because the appellant does not have a single service-
connected disability ratable at 60 percent or more, nor is 
his combined disability rating 70 percent or more, he does 
not meet the threshold requirements for consideration of a 
total rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).  

In cases such as this, where these percentage requirements 
are not met, entitlement on an extraschedular basis may be 
considered.  38 C.F.R. §§ 3.321(b), 4.16(b).  Essentially, 
the central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment cause by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record demonstrates that the Veteran has an 
8th grade education.  The Veteran indicated in January 2007 
that he had worked from 1987 to 1997 as a truck driver.  

The Board finds the preponderance of the competent evidence 
of record demonstrates that the Veteran is not unemployable 
solely due to his service-connected disabilities.  

The only evidence of record which indicates that the Veteran 
is unemployable due to his service-connected disabilities is 
the Veteran's own allegations.  Even these do not fully 
support his claim.  The Board notes the Veteran reported in a 
February 2005 statement that he had a number of medical 
problems which kept him from working.  Due to vertigo and 
dizziness, he was not able to drive.  The Veteran did not 
specifically reference any of his service-connected 
disabilities as being the cause of his unemployment.  

Outweighing the Veteran's allegations of unemployability is 
the medical evidence of record which does not support a 
finding that the Veteran is unemployable due to his service-
connected disabilities.  

VA clinical records associated with the claims file document 
treatment for complaints related to problems other than those 
for which service connection is in effect.  The clinical 
records do not indicate that the Veteran is unemployable 
solely due to his service-connected disabilities.  

At the time of a March 2006 VA scars examination, it was 
determined that the service-connected scars on the right 
upper face did not result in any limitation of motion or loss 
of function.  The diagnoses were uncomplicated, non-tender 
gunshot wound entrance scar immediately lateral upward to the 
lateral margin of the eyelid and uncomplicated non-tender 
gunshot wound exit wound scar of the right upper check area.  

On VA PTSD examination in November 2006, it was reported that 
the Veteran had an 8th grade education.  After his discharge, 
he was a plumber for ten years and then drove a truck for the 
remainder of his working career.  There was reference to his 
retiring.  The Veteran was diagnosed with anxiety disorder 
not otherwise specified.  The examiner opined that the 
Veteran's psychiatric problems had an overall mild degree of 
impact on his social and occupational functioning.  

A VA audio examination was conducted in November 2006.  The 
Veteran reported difficulty understanding speech especially 
on the TV and radio.  Sensorineural hearing loss was 
diagnosed.  There was no indication that this disability 
resulted in any industrial incapacity.  

A VA mental disorders examination was conducted in March 
2008.  When asked to describe the main concerns or problems 
that this mental problem had upon his daily functioning, the 
Veteran  reported that he dreamed a quite a lot and that 
afterwards, he was bothered a lot by the dreams.  He 
suggested he had some worry about how things were going 
including thoughts pertaining to the ongoing problems in the 
war zones.  He was not working at the time of the 
examination.  He reported he would like to work but he felt 
unable due to health issues, primarily physical in nature.  A 
diagnosis of anxiety disorder, not otherwise specified was 
made.  With regard to occupational impairment, the examiner 
noted that the Veteran had a work history dominated by manual 
labor activities that had the level of complexity and skill 
that were quite minimal.  His educational level was minimal 
for vocational pursuits and he would have limited 
opportunities for employment.  Nonservice-connected medical 
problems were noted to be contributing to employment 
difficulties.  It was noted that the symptoms the Veteran 
related to his service-connected generalized anxiety disorder 
appeared to have created little interference or imposed work 
restrictions in work areas for the Veteran.  The Veteran's 
current medications used for the service-connected 
difficulties appeared to have a modest impact upon his 
functioning.  The examiner opined that the symptoms related 
to the anxiety disorder not otherwise specified did not 
create significant interference with the Veteran's capacity 
to obtain and maintain work.  

At the time of a VA audio examination which was conducted in 
March 2008, the Veteran's chief complaint was buzzing 
tinnitus.  The situation which caused the greatest difficulty 
was the television.  Significant sensorineural hearing loss 
with poor word recognition was diagnosed in both ears.  The 
examiner noted that high frequency speech sounds would be 
inaudible when someone speaks to the Veteran at a normal 
conversational level.  The Veteran was highly dependent on 
visual clues to aid in his understanding of speech.  With 
regard to his work as a semi driver, the Veteran reported 
that he could hear the interior cab warning signals and he 
could see the associated flashing lights.  He also noted that 
he could hear and see oncoming emergency vehicles.  He had 
some difficulty understanding speech on the semi CB radio.  
He reported that his hearing loss did not impose a problem 
when he was a plumber because he usually worked alone.  He 
was able to hear/understand his wife fairly well.  He had 
some difficulty understanding speech on the telephone but he 
did fairly well because of a volume control on the telephone.  
With regard to vocational limitations, the examiner opined 
that the Veteran was likely to have some vocational 
limitations while on the telephone due to no visual cues; he 
would not hear emergency vehicles as soon as someone with 
less or no hearing loss, there would be problems with normal 
conversational speech without close proximity and visual 
cues, and there would be problems with normal conversational 
speech when background noise was present.  

While his service-connected disabilities clearly are 
productive of some industrial impairment, the record on 
appeal contains no indication (other than the Veteran's own 
allegations) that the appellant's service-connected 
disabilities, in and of themselves, render him unable to 
secure or follow a substantially gainful occupation.  

The Board has considered the appellant's statements to the 
effect that he would have difficulty finding meaningful 
employment due to his physical and mental problems.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the appellant is capable of performing the physical 
and mental acts required by employment.  In this case, the 
medical evidence indicates that the service-connected 
disabilities do not prevent employment.  The Veteran's last 
employment was as a truck driver.  There is no indication 
that the Veteran's service-connected disabilities would 
significantly affect his ability to drive a truck.  It was 
specifically noted by the Veteran that, with regard to 
driving a truck, he would be able to hear and see applicable 
warning lights and he could also hear the approach of 
emergency vehicles.  There is no indication of any special 
factors surrounding the Veteran's service-connected 
disabilities.  

In summary, the Board finds that the objective medical 
evidence of record does not indicate that the appellant's 
service-connected disabilities in and of themselves would 
compromise him to such an extent that he would be unable to 
follow substantially gainful employment.  Although the Board 
has considered the appellant's statements concerning the 
impact of his service-connected disabilities, his self-
assessment is outweighed by the objective medical evidence of 
record.  

For the reasons stated, the Board has concluded that the 
appellant's claim for a total rating based on individual 
unemployability due to service-connected disabilities does 
not warrant referral to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  The 
appellant's claim is accordingly denied.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


